Citation Nr: 1418841	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-47 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as generalized anxiety disorder and/or major depressive disorder, and to include panic attacks.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to September 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran has claimed entitlement to service connection for an acquired psychiatric disorder, diagnosed as generalized anxiety disorder and/or major depressive disorder, and to include panic attacks.  Specifically, he claims that his psychiatric disorder had its onset while he was on active duty and that any psychological evaluation during service was the "tip of the proverbial iceberg" demonstrating that he had a mental disorder that was inadequately diagnosed.  He argues that his psychological disorder persisted after service with continuity of symptomatology linked to his inservice psychological manifestation as immature personality disorder, arguably a misdiagnosis for expediency.  See the March 2014 appellant's brief.  

The Veteran's service treatment records (STRs) reflect that he was seen in July 1978 for tension and stress.  It was noted that he had been a disciplinary problem "since the start."  He had gone AWOL on one occasion and had been placed on report for other offenses.  Due to his last offence, he had been reduced in rate to seaman recruit.  The impression was of immature personality.  A normal psychiatric examination was noted at time of service separation examination approximately one month later.  

VA records show a diagnosis of generalized anxiety disorder in October 2009.  In December 2009, the diagnosis was major depressive disorder.  Upon VA examination in February 2010, the Veteran reported that his pre-service history included that he was suspended from school for being tardy too many times to class.  He reported numerous misconduct charges within the first 6 months that he was in service.  His post service history included incarceration for 45 days for assaulting a police officer and resisting arrest.  He had had domestic problems to include having assault charges leveled against him.  He had been married for the past 4 years but was now separated and a restraining order had been issued against him.  He had had no friendships or social relationships since service.  He had a depressed mood, diminished interest, diminished sense of pleasure, insomnia, fatigue, sense of worthlessness, and poor concentration.  He had 2-3 panic attacks per week.  His symptoms had been present for 25 years or more.  

On examination, the Veteran was cooperative and guarded.  His affect was constricted, and his mood was depressed.  He was not able to complete the serial 7's or spell a word forwards or backwards.  He was oriented in all spheres.  The examiner noted paranoid delusions.  He "partially" understood that he had a problem.  There were no findings of hallucinations.  There was no evidence of obsessive or ritualistic behavior.  Impulse control was poor.  The examiner diagnosed generalized anxiety disorder with panic attacks; major depressive disorder.  The examiner stated that he was unable to determine if the Veteran's current symptoms were the result of military service without resorting to mere speculation.  It was noted that while the Veteran exhibited significant symptomatology and related functional impairments as documented in the report, he frequently reported experiencing consequences for behaviors that he denied.  He stated that there was some evidence that this pattern preceded the Veteran's military service as indicated by his being tardy for class and by not being re-hired at his prior job after returning from service.  

As detailed below, the current record is inadequate for adjudication purposes regarding the claim at issue.  The United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

For the claimed psychiatric disorder, the 2010 VA examiner could not express an opinion without resorting to speculation.  A mere recitation by the VA examiner that he or she cannot provide a medical opinion without resort to speculation by itself is not dispositive where there is no clearly obvious rationale offered for why this was the case.  See Jones v. Shinseki, 23 Vet. App. 382, 290 (2010) (noting that before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).  In this case, the examiner provided a cursory explanation.  He recited the Veteran's pre-service tardiness for class and not being rehired for a job after service as evidence that there was pattern that the claimant suffered consequences of his behavior prior to service.  He did not identify what additional evidentiary development might have led to a non-speculative opinion, or offer any other rationale for his inability to provide a nexus opinion; nor did he identify any further relevant information that should be obtained to facilitate a non-speculative determination.  Id.   Overall, the February 2010 VA mental disorders medical opinion is not adequate for adjudication purposes and another opinion must be obtained as described in the instructions below.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the Veteran's service personnel records as they do not appear of record and the record reflects that he was subject to disciplinary actions during service and AWOL on at least one occasion during service.  

2.  Also obtain all pertinent VA treatment records that are not currently of record.  Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.  

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional action that will be taken with regard to his appeal.  

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for a VA mental disorders examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655 (2013).  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand and any pertinent Virtual VA eFolder records.  

All indicated testing, including psychological testing, must be conducted with a view toward assessing the current psychiatric disorder(s) in context of the diagnostic criteria set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.  

For each acquired psychiatric disorder, the examiner must answer the following questions:

a.  Did the Veteran have an acquired psychiatric disorder prior to his entry into active military service in September 1976?  If so, is the evidence clear and unmistakable (undebatable) that such a disorder existed prior to service?  (Identify such clear and unmistakable evidence or medical principle that makes it so.)  The examiner is directed to review the July 1978 inservice record summarized above regarding his inability to adjust resulting in an impression of immature personality.  

b.  If there was a pre-existing psychiatric disorder, the examiner should indicate whether the pre-existing psychiatric disorder clearly and unmistakably did not undergo a permanent increase in severity during the Veteran's period of service.  

c.  If a psychiatric disorder did not pre-exist his September 1976 entry into active service, then the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any such disability diagnosed on current examination is of the following: had its onset in active service, or is otherwise causally or etiologically related to active duty service.  In the case of psychosis, the examiner should state whether such a disorder was present within one year of separation in September 1978.  

In answering these questions, the examiner should address the Veteran's competent assertions that he has experienced psychiatric problems since service.  The medical reasons for accepting or rejecting the Veteran's statements of continuity should be set forth in detail.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, supra.  (The AMC/RO should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

4.  Following completion of the above, readjudicate the issue on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

